Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Applicant’s amendment and Terminal Disclaimer filed on 3/31/21.
Claims 1-6, 17 and 18 have been amended.
Terminal Disclaimer
The terminal disclaimer filed on 3/31/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S Patent No. 10,672,440 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments
Applicant’s arguments, see pages 6-9, filed 3/31/21, with respect to claims 1-8, and 10-20 have been fully considered and are persuasive.  The rejection of claims 1-8, and 10-20 has been withdrawn.
Allowable Subject Matter
Claims 1-20 are allowed.  Claims 1, 10 and 16 are independent claims.
The following is an examiner’s statement of reasons for allowance:
The prior art or record fails to disclose a system comprising, in combination with other cited limitations, a processing device, operatively coupled to the first memory device, the processing device configured to perform operations comprising determine determining whether to execute a write cycle, at the first memory device, to write data from a second memory device to the first memory device based on persisted data stored by the first memory device; and foregoing execution of the write cycle, at the first memory device, in response to determining that the data from the second memory device and the persisted data stored by the first memory device are identical as recited in claim 1.
The prior art or record fails to disclose a system comprising, in combination with other cited limitations, a memory sub-system controller, operatively coupled to the non-volatile memory device, 
The prior art or record fails to disclose a comprising, in combination with other cited limitations, determining, by a media controller, whether to execute a write cycle, at the non-volatile memory device, to write the cached data to the non-volatile memory device based on a comparison of the cached data with the persisted data.as recited in claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Aipperspach et al. (US 5,359,557) disclose a method and system in a data processing system for providing a dual-port memory device having redundant data stored in multiple memory arrays. A first set of data and address latches, coupled to a first data port, are provided for storing data and address information. A second set of data and address latches, coupled to a second data port, are provided for storing data and address information. Each data port is coupled to a memory array. After an external memory access period, a cross-write circuit performs an internal cross-write operation by writing data into a second memory array in response to data previously written to a first memory array and stored in the first set of data and address latches, and writing data into a first memory array in response to data previously written to a second memory array and stored in the second set of data and address latches, wherein a redundant copy of data written to either the first or second memory arrays is created.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN T NGUYEN whose telephone number is (571)272-1880.  The examiner can normally be reached on Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/TUAN T NGUYEN/Primary Examiner, Art Unit 2824